NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



KENNETH GRAHAM,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4218
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed August 30, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.